Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 6 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 02/03/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “and a lens that controls the light from the LED”, and this statement indicates that the invention is different from what is defined in the claim(s) because in the specification it is not stated as to how a lens is controlling the light from the LED. One of ordinary state in the art would not be able to understand how a lens can control LEDs light. It would be more obvious that something else was controlling the LED light such as a programmable controller or the like. Further clarification is required.
Response to Arguments
Applicant's arguments filed on 02/03/2022 have been fully considered but they are not persuasive. Applicant states “that mere disclosing of the lighting system that alerts surrounding environment of the operational status of the vehicle in Moisel doesn’t necessarily disclose, for example, that “the marker lamp and the sensor are integrated in the lamp chamber,”… As a result, Applicant believes that neither Zawacki nor Moisel even combined discloses the features of claim 1 as discussed above. 
The Examiner respectfully disagrees. Moisel teaches that (a single additional LED in each of the typically six direction indicators to generate the desired colored optical signal that signals the autonomous or semi-autonomous driving of the vehicle(Page 3, Par 2)). One of such six directions is located at the front of the vehicle facing straight ahead. Examiner believes that under broadest reasonable interpretation it would make sense to have the LED light which indicates to the surrounding that a vehicle is being driven autonomously be located inside the lighting chamber. The reason for that is so the LED is protected from the outside factors such as rain and snow. This would greatly reduce the wear on the LED and would require less maintenance in the process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawacki et al.(US 20170158111) in view of Moisel(DE102016008338A) in further view of Boesch(US 20180304807).
	Regarding claim 1, Zawacki teaches:
a lamp chamber including a lamp body (The exterior lighting and object detection assembly includes a housing, a first light source, an inner lens, and an object detection device(0003))
an outer lens (an outer lens(0004))
a sensor configured to detect information around the vehicle (object detection device(0004))
Zawacki fails to teach:
a marker lamp configured to inform surroundings that a vehicle is being driven automatically
wherein the marker lamp and the sensor are integrated in the lamp chamber
However, Moisel teaches:
a marker lamp extending along a width direction of a front side of a vehicle and configured to inform surroundings that a vehicle is being driven automatically (a single additional LED in each of the typically six direction indicators to generate the desired colored optical signal that signals the autonomous or semi-autonomous driving of the vehicle(Page 3, Par 2))
wherein the marker lamp and the sensor are integrated in the lamp chamber (lighting system 10 with the headlights 2 , the tail lights 3 and the additional direction indicators 40 is used to make an optical signal 7 generating autonomous or semi-autonomous driving for those in the vicinity of the vehicle 1 indicates the road user(Page 3, Par 7))
Zawacki and Moisel are considered analogous since they are both in the field of vehicle lighting fixtures and sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki with the teachings of Moisel in order to have a lighting system that is capable of alerting surrounding environment of the operational status of the vehicle to ensure safety.
Zawacki and Moisel teach the limitations set forth above but fail to teach sensors, however Boesch teaches the camera 106 captures images to be analyzed (0021) and the range detection sensors 108 include ultrasonic sensors, RADAR, LiDAR, and/or infrared sensors (0022).
Zawacki, Moisel, and Boesch are considered analogous since they are all in the field of vehicle lighting fixtures and sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, and Boesch in order to have a lamp chamber that is equipped with multiple sensors to provide maximum data of the objects on the road to the driver and/or vehicle.
Regarding claim 2, Zawacki further teaches wherein the sensor is a millimeter wave radar (radar wavelength range (0032)).
Zawacki and Moisel teach the limtiations set forth above but fail to teach sensors, however Boesch teaches the camera 106 captures images to be analyzed (0021) and the range detection sensors 108 include ultrasonic sensors, RADAR, LiDAR, and/or infrared sensors (0022).
Zawacki, Moisel, and Boesch are considered analogous since they are all in the field of vehicle lighting fixtures and sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, and Boesch in order to have a lamp chamber that is equipped with multiple sensors to provide maximum data of the objects on the road to the driver and/or vehicle.
Regarding claim 3, Zawacki further teaches further comprising a light guide disposed to cover a front side of the millimeter wave radar (The trim panel 54 may be disposed between the object 14 and the object detection device 70(0035). The trim panel 54 may be configured such that the object detection device 70 is not visible from the exterior environment 12 of the vehicle 10(0035)).
Regarding claim 4, Zawacki teaches wherein the light guide is configured to receive and emit light leaked from another lamp disposed in the lamp chamber (For example, the trim panel 54, and more specifically the film layer of the trim panel 54, may include a chrome(0029)). Chrome is obviously a reflective film coating thus would be capable of reflect any light leaked from lamps disposed in the enclosure.
Regarding claim 5, Zawacki teaches wherein the light guide includes a light incident portion into which the light leaked from the another lamp is incident, at an upper end of the light guide (For example, the trim panel 54, and more specifically the film layer of the trim panel 54, may include a chrome(0029, Fig. 1))
Regarding claim 6, Zawacki teaches 
a lens that controls the light from the LED (The second portion of the inner lens is formed from polymethyl methacrylate without any polyetheresteramide and is operable to receive light from the second light source (0004))
and each of the plurality of light emitters includes a base (The inner lens is connected to the housing (0004))
Zawacki does not teach:
wherein the marker lamp includes a plurality of light emitters that is regularly arranged along the width direction of the front side of the vehicle
an LED that is provided inside the base and emits light in a turquoise color
However, Moisel teaches:
wherein the marker lamp includes a plurality of light emitters that is regularly arranged along the width direction of the front side of the vehicle (a single additional LED in each of the typically six direction indicators to generate the desired colored optical signal that signals the autonomous or semi-autonomous driving of the vehicle (0011))
an LED that is provided inside the base and emits light in a turquoise color (a single additional LED in each of the typically six direction indicators to generate the desired colored optical signal that signals the autonomous or semi-autonomous driving of the vehicle (0011))
Zawacki, Moisel, and Boesch are considered analogous since they are all in the field of vehicle lighting fixtures and sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, and Boesch in order to have a lamp chamber that is capable of having LEDs which indicate the autonomous driving of the vehicle.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawacki et al.(US 20170158111) in view of Moisel(DE102016008338A) in view of Boesch(US 20180304807) in further view of Roberts (US 6441943).
Regarding claim 7, Zawacki in view of Moisel in further view of Boesch teach the limitation set forth above. However, they fail to teach:
wherein the lens includes a lens body made by a transparent member
a turquoise-colored plate-like lens embedded in a portion of the lens body
However, Roberts teaches:
wherein the lens includes a lens body made by a transparent member (which will transmit light out through the transparent body housing(Col 28, Lines 62-64))
a turquoise-colored plate-like lens embedded in a portion of the lens body (The lens 3509 is preferably a large radius cylindrical or aspheric surface. The lens can be colored or clear(Col 33, lines 38 - 40))
Zawacki, Moisel, Boesch, and Roberts are considered analogous since they are all in the field of lighting systems for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, Boesch, and Roberts in order to have a lamp chamber that is equipped with various lenses designated illuminating in different situations as to provide more information to the outside world regarding the status of a vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648        

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648